Citation Nr: 1633453	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition of the Veteran's son, C.R.C., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from March 1984 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran's son, C.R.C., was born in March 1988 and attained the age of 18 in March 2006. 

2.  It has been shown that the Veteran's son, C.R.C., became permanently incapable of self-support prior to attaining the age of 18.


CONCLUSION OF LAW

The Veteran's son, C.R.C., was permanently incapable of self-support prior to attaining the age of 18, and is recognized as the "helpless child" of the Veteran.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356. 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his/her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support  is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are  not considered controlling.  Principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful,     or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involve no actual or substantial rendition of services.  38 C.F.R. § 3.356(b). 

The Court has held that in "helpless child" cases, the focus must be on the child's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  If a finding is made that a claimant was permanently incapable of self-support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  See Dobson, 4 Vet. App. at 445.  If the claimant is shown to be capable     of self-support at age 18, VA is required to proceed no further.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's son underwent a psycho-educational evaluation in October 1994, while in kindergarten, which was conducted in Florida by the Clay County Schools.  In pertinent part, the Veteran's son had been referred for evaluation by the Child Study Team at his elementary school due to visual, physical, academic, and behavioral difficulties encountered in the classroom.  His teacher observed that     he was experiencing difficulty with transitions to special services (speech and language, specific learning disability, and occupational therapy), which were described as "traumatic" even when he went in a group of three or four children.  

The Veteran's son was also reported to be highly distracted and highly distracting to other children.  He appeared unable to function in a group setting and required most of the teacher's attention.  After initial placement with "temporary" status in Clay County, complete records were made available from the Hawaii State Department of Education, which noted that the Veteran's son had been referred for evaluation there due to difficulty with gross motor coordination, fine motor coordination, vision, articulation, language and peer relationships.  A medical diagnosis of neurofibromatosis (a neurological disorder) with low muscle tone and involvement of the optic nerve was noted.  

After several tests were administered by Clay County, the summary indicated that the Veteran's son was functioning in the borderline range of ability; appeared to  see concrete, simple objects at close range, but had significant problems with visual organization skills; and that in regards to personality, the results of rating scales  and observations suggested that the Veteran's son was experiencing a high level    of anxiety and emotional distress, was not interactive with other students, showed significant signs of depression, and demonstrated inappropriate emotional reactions within the classroom.  It was noted that while difficult to separate much of the Veteran's son's behavior from his neurofibromatosis, visual disabilities, and poor muscle tone, it did appear that either because of or in addition to these medical conditions, the Veteran's son had moved into a distressed emotional state and that this state was significantly interfering with his ability to progress satisfactorily within the school setting.  

In a January 2007 letter, an instructor from the physically impaired classroom at a high school in Orange Park, Florida, wrote that the Veteran's son was currently a student at the school assigned to the exceptional student education program; that due to his disabilities, he was working toward receiving a special diploma; and that he was expected to finish his course of study, which consisted mostly of learning and practicing skills for independent living, in May 2008.  See letter from L.M.  

In a May 2007 document from Dr. S.V.J. at Psychiatric Associates, P.A., it was reported that the Veteran's son was unable to live alone and perform activities       of daily living due to his cognitive limitations and impairments in learning and memory.  It was also noted that his capacity to make reasonable and appropriate decisions were also limited and impaired; that his higher cognitive and executive functions were impaired; that he would not be able to live alone or support himself; that he was unable to handle or count money, shop, buy food, cook, clean or do laundry or other aspects of daily living; and that he would always be dependent on someone to help with activities of daily living due to his cognitive impairments and multiple physical medical problems.  An Axis II diagnosis of borderline intellectual functioning, possible mild mental retardation was provided.  Under Axis III, the following conditions were listed: neurofibromatosis, optic glioma bilaterally, dysplastic lordoscoliosis, status post spinal fusion, gluteal mass, and worsening visual acuity, right eye.  

In a July 2007 letter to the Veteran from the Department of the Navy, Navy Personnel Command, it was noted that the Bureau of Medicine and Surgery had determined that his son's incapacity was considered temporary for continued privileges for three years and that his case needed to be reevaluated in 2012 to retain eligibility.  

In a May 2011 statement, the Veteran reported that his son was "dependent on us for support and unable to live by himself."  In a May 2011 VA Form 21-4138, the Veteran reported that his son was his dependent and currently an incapacitated child for dependent purposes with the Navy.  He also reported that his son was a member of his household prior to age 18 and that he had never been employed.  

In a November 2013 VA Form 9, the Veteran reported that since his son had 
had an aide since kindergarten and was placed in the emotionally handicapped   self-contained class, he was unable to achieve a regular diploma and, therefore     the special class he was in only focused on learning and practicing skills for independent living.  The Veteran reported that further evaluation by Dr. S.V.J.       in January 2012 indicated that his son's intellectual functioning was borderline    and that his Asperger's and blindness were severely limiting factors.  The Veteran also reports that records from Clay County Schools dated between 1994 and 2006 show that his son performed at an IQ of 49 and verbal IQ of 77; and that his son continually received speech, language and occupational therapy.  The Clay County School records referenced by the Veteran were attached, but are very hard to read.  

The Board acknowledges that there is no contemporaneous medical evidence that documents the degree to which the Veteran's son was incapacitated immediately prior to his 18th birthday in March 2006; however, lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The statements submitted by the Veteran in support of his claim are consistent with the October 1994 psycho-educational evaluation; the January 2007 letter from an instructor in the physically impaired classroom at the Veteran's son's high school; and the May 2007 document from Dr. S.V.J. at Psychiatric Associates, P.A., which elaborated on the Veteran's son's limitations due to mental and physical problems and which provided an Axis II diagnosis of borderline intellectual functioning, possible mild mental retardation.  In light of the evidence when viewed in its totality, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's son, C.R.C., was rendered permanently incapable of self-support by reason of mental and physical defects prior to his 18th birthday.  Accordingly, the appeal is granted.



ORDER

Recognition of the Veteran's son, C.R.C., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


